Citation Nr: 0115140	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due an undiagnosed illness.

2.  Entitlement to service connection for sleep disorder, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for forgetfulness, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for anxiety attacks, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for stomach 
pain/diarrhea, claimed as a due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.

This appeal arises from a May 2000 rating decision that 
denied the benefits sought on appeal.  


REMAND

The veteran and his representative contend that service 
connection is warranted for sleep disorder, anxiety attacks 
with chest pains, stomach pain/diarrhea, headaches and 
dizziness which are related to the veteran's period of active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  They also contend that the service 
connection is warranted for depression and for disability 
manifested by forgetfulness, to include as due to undiagnosed 
illness.

The Board notes that claims for service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) related to exposure to 
environmental agents while in the Persian Gulf are subject to 
the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999).  In essence, the RO, upon 
receipt of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate. With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998. In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them). The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis. In 
that case, further specialist examinations are required to 
address these findings. The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998. The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010). These new guidelines are 
essentially the same as the old guidelines and do not 
represent any substantive change.

With respect to the veteran's claims for depression, anxiety 
attacks, stomach pains/diarrhea, headaches, and dizziness, 
the Board notes that the examination of record does not 
sufficiently address the extent and nature of his complaints 
regarding such symptoms.  In a March 2000 VA examination, the 
veteran complained of depression and anxiety.  He stated that 
the depression and anxiety started while he was in service in 
1992 and that he went through a lot of stress at the time.  
He complained of headaches behind his eyes and of dizziness.  
He stated that he has frequent diarrhea.  The examiner's 
assessment included depression by history and anxiety by 
history; it is unclear whether he currently has these 
problems. Moreover, the examiner did not make any findings 
with regard to the veteran's complaints of stomach 
pains/diarrhea, headaches and dizziness.  With respect to the 
veteran's claims for sleep disorder and forgetfulness, the 
Board notes that the veteran has not been afforded an 
examination that sufficiently addresses the extent and nature 
of his complaints regarding such symptoms.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Thus, under the circumstances the Board finds that further 
examination that addresses the nature and etiology of all the 
conditions claimed on appeal should be accomplished prior to 
further adjudication.  The new VA examination(s) of the 
veteran must be conducted in accordance with the guidelines 
of the Under Secretary for Health's Information Letter, dated 
April 28, 1998 (IL 10-98-010) (and the RO is advised to make 
certain that the examinations conform precisely to the 
guidelines before readjudicating the issues).  If either the 
veteran's depression and/or forgetfulness is attributed to a 
specific diagnosis, the examiner should offer an opinion as 
to whether either disability is otherwise attributable to any 
disease or injury in service.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the veteran undergo VA examination(s), the RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records, particularly to 
include any medical records from VA facilities and other 
governmental entities, to include the VA Medical Center 
(VAMC) in Beckley, West Virginia, where the veteran has 
received treatment.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This must specifically include 
all outstanding records from the VAMC in 
Beckley, West Virginia.   The RO should 
also assist the veteran in obtaining all 
other pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for 
him to undergo medical evaluation. 

2.  The RO should also contact the 
veteran and notify him that he may submit 
signed statements from persons having 
personal knowledge of his disabilities 
that include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

3.  After associating with the claims 
file all available records and other 
documents received pursuant to the 
development requested above, the veteran 
should be scheduled to undergo a VA 
examination conforming to the guidelines 
for conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010). The entire claims 
folder, including a complete copy of this 
REMAND, must be made available to the 
examiner.

a. The examiner should thoroughly review 
the claims file prior to the examination.

b. The examiner should note and detail 
all reported depression, sleep disorder, 
forgetfulness, anxiety attacks, stomach 
pains/diarrhea, headaches, and dizziness. 
The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  For all symptoms associated 
with a diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  If depression 
and/or forgetfulness are associated with 
a specific diagnosed condition, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the diagnosed condition is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service (other than claimed 
undiagnosed illness).  

d.  However, if there any of the claimed 
symptoms/problems have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e. If any specialist examination is/are 
warranted, the examiner should provide 
the specialist with all examination 
reports and test results, specify the 
relevant symptoms that have not been 
attributed to a known clinical diagnosis 
and request that the specialist determine 
which of these, if any, can be attributed 
in this veteran to a known clinical 
diagnosis and which, if any, cannot be 
attributed in this veteran to a known 
clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s).

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should adjudicate all of the claims on 
appeal on the basis of all pertinent 
medical evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.


7.  If any claim on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


